Citation Nr: 0811211	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  05-32 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to waiver of the recovery of an overpayment of VA 
pension benefits in the calculated amount of $4,096.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The veteran served on active duty from August 1973 to August 
1976.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 decision of the 
Committee on Waivers and Compromises (Committee) of the 
Department of Veterans Affairs (VA) Anchorage, Alaska, 
Regional Office (RO). 

In May 2007, the veteran appeared before the undersigned 
Veteran's Law Judge and testified regarding this matter.  A 
transcript is associated with the record.


FINDINGS OF FACT

1. The amount of overpaid VA pension benefits is calculated 
as $4,096.

2.  Despite being previously told of his duty to report his 
receipt of any income, the appellant was at fault in the 
creation of the overpayment of pension benefits since he did 
not promptly inform VA of his receipt of earnings.

3.  VA was not at fault in the creation of the overpayment of 
the pension benefits.

4.  The failure of the Government to insist upon its right to 
repayment of the assessed overpayment indebtedness would 
result in unjust enrichment of the appellant, inasmuch as he 
accepted benefits to which he was not entitled, based on his 
income.

5.  Collection of that indebtedness would not defeat the 
purpose of the pension benefit program, or otherwise be 
inequitable.




CONCLUSION OF LAW

Recovery of the overpayment of VA pension benefits, in the 
amount of $4,096 would not be against equity and good 
conscience.  38 U.S.C.A. §§ 5107, 5302 (West 2002); 38 C.F.R. 
§§ 1.963, 1.965 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a), redefined VA's 
duties to notify and assist a claimant in the development of 
a claim.  However, the notice provisions of the VCAA are 
inapplicable to waiver claims.  Barger v. Principi, 16 Vet. 
App. 132 (2002).

In his original nonservice connected disability pension 
claim, the veteran reported that his only monthly income was 
$700 of Supplemental Security (SSI)/Public Assistance.  In a 
May 2001 VA Form 21-527, Income-Net Worth and Employment 
Statement, the veteran reported that he had no employment 
since he became totally disabled.  He reported $1000 per 
month of Public Assistance income for himself and his two 
children.  He further reported $1,900 per year from the 
Alaska Permanent Fund Distribution for himself and his two 
children.  

Upon consideration of the foregoing, the veteran was granted 
a nonservice-connected pension in a December 2001 rating 
decision effective in October 2000.  In the January 2002 
notice of his nonservice-connected pension award, the veteran 
was specifically informed of his duty to notify VA right away 
of any change in his income, to include his earnings.  

In a December 2002 VA Form 21-0517, Improved Pension 
Eligibility Verification Report (Veteran with Children), 
which was received by VA in January 2003, the veteran 
reported $4,000 in wages from all employment from January 1, 
2002, to December 31, 2002, and from January 1, 2003, to 
December 31, 2003.  He also reported $1,500 in total interest 
and dividends for himself and each of his two children for 
2002 and 2003.

Based on this information, in February 2003, the veteran was 
notified that VA was reducing his payment because he had 
earned income of $4000 for the year which VA had not been 
made aware of until receiving his Eligibility Verification 
Report in January 2003.  

In March 2003, the veteran was notified that he owed VA 
$4,096.  

The veteran claims entitlement to waiver of recovery of this 
overpayment of his pension benefits in the calculated amount 
of $4,096.  The veteran does not dispute that an overpayment 
occurred.  He does maintain, however, that undue hardship 
would result if he were required to repay the overpayment. 

In a March 2003 VA Form 5655, Financial Status Report, the 
veteran reported that he had been employed as a part time 
taxi driver since October 1999 and that he earned $400 per 
month.  He also reported pension, compensation, or other 
income of $700 and a total monthly net income of $1,100.  He 
reported expenses of $735 for rent or mortgage payment, $600 
for food, $200 for utilities and heat, and $400 for monthly 
payments on installment contracts and other debts.  His total 
monthly expenses were listed as $1,035.  The veteran reported 
his assets as an automobile valued as $2,500 and real estate 
valued as $65,000.  He indicated that he could pay from zero 
to $50 on a monthly basis toward his debt.  

An October 2003 decision by the Committee on Waivers and 
Compromises denied the appellant's claim for failure to 
immediately notify VA of his employment.  Specifically, the 
Committee indicated that fault on the part of appellant was 
found.  

During his May 2007 Travel Board hearing before the 
undersigned, the veteran testified that he earns 
approximately $1000 per month as a taxi driver, receives $400 
per month in food stamps, and he, his two children, and his 
live in girlfriend receive approximately $1,000 each from the 
Alaska Permanent Fund Distribution.  He reported his utility 
bills average from $100 to $150 in the summer and $300 in the 
winter and that he has approximately $50,000 in credit card 
debt for which his monthly payment are approximately $3000.  
He further testified that he is approximately four months 
behind on his mortgage payments, which average about $1,300 
per month, and his credit card payments.  

VA law provides that recovery of overpayment of any benefits 
shall be waived if there is no indication of fraud, 
misrepresentation, or bad faith on the part of the person or 
persons having an interest in obtaining the waiver, and 
recovery of the indebtedness from the payee who received such 
benefits would be against equity and good conscience.  
38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(a).  The standard 
"Equity and Good Conscience" will be applied when the facts 
and circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
government's rights.  The decision reached should not be 
unduly favorable or adverse to either side. 

The phrase "Equity and Good Conscience" means arriving at a 
fair decision between the obligor and the government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive: 

(1)  Fault of the debtor.  Where actions of the debtor 
contribute to the creation of the debt.

(2)  Balancing of faults.  Weighing fault of the debtor 
against VA fault.

(3)  Undue hardship.  Whether collection would deprive debtor 
or family of basic necessities.

(4)  Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended.

(5)  Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.

(6)  Changing position to one's detriment.  Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.

See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997). 

Based on the evidence of record, the Board finds recovery of 
the overpayment would not be against the principles of equity 
and good conscience.  The record shows the appellant was at 
fault in the creation of the debt, in essence, for failure to 
properly report income. 

The Board finds that waiver of recovery would constitute 
unjust enrichment by creating an unfair gain to the appellant 
because he would be allowed to retain funds to which he was 
not entitled.  The appellant was paid more than he was 
entitled under VA law because he failed to report his income. 

Although the appellant's hearing testimony, written 
communications, and financial status reports indicate limited 
income, the October 2003 Committee on Waivers and Compromises 
found that financial hardship was not shown as the veteran 
had provided incomplete income information.  Notwithstanding 
any incompleteness in the income information, it is noted 
that the veteran has reported assets in excess of $65,000 
which include his ownership of real estate as well as $1,000 
per month of income from driving a taxi.  

The Board finds that collection of the debt would not defeat 
the purpose of paying benefits by nullifying the objective 
for which the benefits were intended.  There is no indication 
that the appellant's reliance on the overpaid benefits 
resulted in the appellant's relinquishment of a valuable 
right or the incurrence of a legal obligation. 

Although the appellant demonstrates some financial hardship 
when considering his income, credit card payments, and being 
behind on the mortgage; he has not supplied evidence which 
would suggest that his indebtedness to the Government should 
not be afforded the same consideration and attention he 
provides to his other obligations, including current credit 
card balances.  Additionally, given that the appellant has 
listed an automobile and real estate that were not listed on 
his previous financial disclosures, it is apparent that 
requiring him to adhere to a repayment schedule to reimburse 
the government would not deprive the appellant or his family 
of basic necessities.

After weighing all the evidence of record, the Board finds 
that recovery of the overpayment would not be against equity 
and good conscience.  The appellant's fault in the creation 
of the debt and his unjust enrichment outweigh any possible 
financial hardship that may result in the repayment.  Simply 
put, the United States Government is due to the same 
consideration that the appellant affords his other creditors, 
and the record does not show that he would be deprived of 
life's basic necessities if recovery was required through the 
payment of reasonable monthly installments.

When all the evidence is assembled VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v.  
Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
preponderance of the evidence is against a waiver of the 
assessed overpayment.

The claim is denied. 




ORDER

Entitlement to waiver of recovery of overpayment of VA 
pension benefits in the calculated amount of $4,096 is 
denied.


____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


